[Cite as In re Z.S., 2010-Ohio-1929.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               DEFIANCE COUNTY


IN THE MATTER OF:

        Z.S. (1),                              CASE NO. 4-09-20

NEGLECTED/DEPENDENT CHILD,

[DAVID SIEFKER,
     FATHER-APPELLANT],                        OPINION
[FAITH SIEFKER,
     MOTHER-APPELLANT].


IN THE MATTER OF:

        Z.S. (2),                              CASE NO. 4-09-21

NEGLECTED/DEPENDENT CHILD,

[DAVID SIEFKER,
     FATHER-APPELLANT],                        OPINION
[FAITH SIEFKER,
     MOTHER-APPELLANT].


IN THE MATTER OF:

        Z.S. (3),                              CASE NO. 4-09-22

NEGLECTED/DEPENDENT CHILD,

[DAVID SIEFKER,
     FATHER-APPELLANT],                        OPINION
[FAITH SIEFKER,
     MOTHER-APPELLANT].
Case No. 4-09-20, 21, 22, 23, 24 and 25




IN THE MATTER OF:

      Z.S. (4),                                 CASE NO. 4-09-23

NEGLECTED/DEPENDENT CHILD,

[DAVID SIEFKER,
     FATHER-APPELLANT],                         OPINION
[FAITH SIEFKER,
     MOTHER-APPELLANT].


IN THE MATTER OF:

      Z.S. (5),                                 CASE NO. 4-09-24

NEGLECTED/DEPENDENT CHILD,

[DAVID SIEFKER,
     FATHER-APPELLANT],                         OPINION
[FAITH SIEFKER,
     MOTHER-APPELLANT].


IN THE MATTER OF:

      Z.S. (6),                                 CASE NO. 4-09-25

NEGLECTED/DEPENDENT CHILD,

[DAVID SIEFKER,
     FATHER-APPELLANT],                         OPINION
[FAITH SIEFKER,
     MOTHER-APPELLANT].




                                          -2-
Case No. 4-09-20, 21, 22, 23, 24 and 25




             Appeal from Defiance County Common Pleas Court
                              Juvenile Division
          Trial Court Nos. 28729, 28730, 28731, 28732, 28733, 28734

                             Judgments Affirmed

                       Date of Decision:        May 3, 2010




APPEARANCES:

      Terice A. Warncke for Appellants

      Russell R. Herman and Morris J. Murray for Appellee




SHAW, J.

      {¶1} Father-appellant, David Siefker, and Mother-appellant, Faith

Siefker, appeal the July 13, 2009 judgment of the Common Pleas Court, Juvenile

Division, of Defiance County, Ohio, granting temporary custody of their six

children, Z.S.1, Z.S.2, Z.S.3, Z.S.4, Z.S.5, and Z.S.6, to the Defiance County

Department of Job & Family Services (“DJFS”) following an adjudication that all

six children were neglected and dependent.

      {¶2} On October 27, 2007, DJFS received a call regarding concerns for

the safety of the Siefker children. According to this caller, Mrs. Siefker was


                                          -3-
Case No. 4-09-20, 21, 22, 23, 24 and 25


hearing voices telling her to harm her children. The caller also indicated that the

children were not allowed to leave the home for any extended period of time, were

being left in high chairs for long periods of time, and were being home schooled

through only the use of a Bible. As a result, DJFS sent Rob Elston, a case

investigator, to the Siefker home to investigate this complaint.

       {¶3} Upon arriving at approximately 11:00 a.m., Elston was greeted at the

door by Mrs. Siefker. At that time, all of the Siefker children, except for the

oldest, Z.S.1 (born December 4, 1999), were seated in high chairs. Mrs. Siefker

informed Elston that the children were seated in their high chairs before Mr.

Siefker left for work at 7:00 a.m. and remained in those chairs throughout the

morning, with the exception of bathroom breaks or diaper changes. Elston learned

that Z.S.1 suffers from autism, Z.S.2 (born March 2, 2001) suffers from a more

severe form of autism, and Z.S.3 (born January 5, 2003) suffers from autism and is

developmentally disabled due to a condition called hydrocephalus. As for the

other three children, Z.S.4 and Z.S.5 (twins, born September 21, 2004) and Z.S.6

(born January 4, 2006) do not suffer from any mental or physical ailments.

       {¶4} Mrs. Siefker admitted to Elston that shortly after the twins were born

in 2004, she began hearing voices, sought treatment for this, and was diagnosed as

bi-polar. However, she stated that she was no longer on medication for her bi-

polar disorder because she had prayed to God, who healed her, and that she no



                                          -4-
Case No. 4-09-20, 21, 22, 23, 24 and 25


longer heard voices. Mrs. Siefker also informed Elston that she did not take her

children into the community that often but that they would go into the backyard

when it was warm outside. She allowed Elston to look around her home and

informed them that the entire family slept in one bedroom because Z.S.2 and Z.S.3

had trouble sleeping throughout the night, which was alleviated by the family

sleeping together.

       {¶5} Elston returned to the Siefker home on October 30, 2007, after

receiving a second complaint about Mrs. Siefker hearing voices and wanting to

harm the children. This time, Elston and another caseworker, Amy Linebrink,

went to the home, and Elston spoke with Mrs. Siefker while Linebrink spoke with

Virginia Flores, a woman hired by the Siefkers to assist with the children and

perform other household duties. After leaving the home, Elston returned to DJFS

and spoke with his supervisor. The two decided that a safety plan needed to be

devised, which included a mental health evaluation of Mrs. Siefker.

       {¶6} Elston returned to the home later that evening when Mr. Siefker was

also home.    After discussing the matter with the Siefkers, they agreed to a

voluntary case plan, whereby the children would stay with Mrs. Siefker’s family

until Mrs. Siefker could be given a mental health evaluation to determine whether

the children were in danger of physical harm from her. Mrs. Siefker also agreed to

follow any recommendations made by the evaluator. Elston was at the home for



                                          -5-
Case No. 4-09-20, 21, 22, 23, 24 and 25


approximately four and a half hours during which time the children, with the

exception of Z.S.1, remained in their high chairs except for when it was each

respective child’s turn to bathe, use the bathroom, or have a diaper changed.

      {¶7} For the next few days, the children stayed with Mrs. Siefker’s family

while she was attempting to have a mental health evaluation. This evaluation was

performed by Dr. Melchor Mercado. Based on his observations and discussion

with Mrs. Siefker, Dr. Mercado concluded that Mrs. Siefker was not experiencing

any kind of psychosis and was not a threat to her children’s physical well-being.

However, Dr. Mercado did diagnose her as suffering from Obsessive Compulsive

Disorder (“OCD”) and recommended that she seek counseling. The children were

returned to the Siefkers on November 2, 2007.

      {¶8} On November 6, 2007, DJFS filed complaints for each child in the

juvenile court, alleging that all six children were neglected and/or dependent and

requesting that the children be placed in the protective supervision of DJFS. On

November 21, 2007, the matter came on for hearing, and the Siefkers requested

counsel, which was granted. At that time, the children were appointed a guardian

ad litem (“GAL”) and the Siefkers were appointed counsel.

      {¶9} DJFS filed amended complaints in these cases on April 21, 2008.

These amended complaints more specifically delineated the allegations of neglect

and dependency and removed the term “psychotic” in describing Mrs. Siefker’s



                                          -6-
Case No. 4-09-20, 21, 22, 23, 24 and 25


mental condition, which was a term used in the original complaints.              The

adjudicatory hearing was held on April 24, 2008, and June 23, 2008. During this

hearing, the State presented the testimony of thirteen witnesses, including Dr.

Mercado, case workers, and service providers. At the hearing, DJFS presented

evidence that some of the children were being secured in their chairs through the

use of hard, plastic zip ties. The Siefkers presented only one witness, Faith

Siefker.   After the conclusion of the hearing, the parties submitted proposed

findings of fact and conclusions of law.

       {¶10} On September 2, 2008, the trial court found “that the State has

proven, to a clear and convincing level of evidence that these children are

neglected.” The court further found “that neglect is due to the mother’s mental

problems, and the father’s lack of participation in the raising of these children.” In

addition, the court held that these “six children, but particularly the three oldest

children, * * * because of their disabilities, lack adequate parental care by reason

of the mental condition of the children’s mother, which mental condition results in

a situation where the child’s condition or environment is such as to warrant the

State and the interest of the children in assuming the children’s guardianship.”

The court then found the children to also be dependent.

       {¶11} By way of temporary orders, the court granted DJFS temporary

supervision of the children but allowed them to remain in their parents’ home.



                                           -7-
Case No. 4-09-20, 21, 22, 23, 24 and 25


However, the court ordered that the school-age children be enrolled in school, that

the children not be withdrawn from school without the consent of the court, that

the parents not unduly attempt to interfere with the school’s methods and

provisions of education of the children, that the children with special needs receive

physical therapy at Defiance Regional Medical Center without interference by the

parents as to the methods used by any licensed physical, speech, or other therapists

until such time as the therapists deem therapy is no longer necessary, and that the

use of the high chairs be limited to no more than sixty minutes in the morning and

two later periods in the day exceeding no more than thirty minutes in duration

each period and that the securing or cable tying of the straps on these chairs was

not to be performed. The court also ordered that the parents undergo a complete

psychiatric evaluation. After receiving a motion filed by the Siefkers, the trial

court amended its temporary orders to permit the three older children to receive

therapy through the Defiance City Schools and to allow the Siefkers to undergo

their psychological evaluations after January 1, 2009.

       {¶12} The psychological evaluations were performed by Dr. Wayne

Graves, a clinical and forensic psychologist, on five different occasions in January

and February of 2009. However, the report was not completed by Dr. Graves until

April of 2009, largely due to the failure of the Siefkers to return their completed

questionnaires to Dr. Graves for a significant amount of time.



                                          -8-
Case No. 4-09-20, 21, 22, 23, 24 and 25


         {¶13} On March 16, 2009, DJFS filed motions to show cause in the

respective cases as to why the Siefkers should not be held in contempt for

violating the court’s temporary orders of September 2, 2008. In these motions,

DJFS alleged that Mrs. Siefker withdrew her three oldest children from school on

March 10, 2009, and informed her caseworker that she would not allow her

children to return to school. These motions were scheduled to be heard on April 2,

2009.     On that date, the Siefkers’ attorney requested that he be allowed to

withdraw as counsel of record because of a potential conflict of interest between

Mr. and Mrs. Siefkers’ respective interests. The court granted this request and

appointed new and separate attorneys to the Siefkers. The motions to show cause

were then re-set for hearing on the same day as the dispositional hearing in these

cases.

         {¶14} The contempt/dispositional hearings for these cases were held on

June 18 and 19, 2009.      At that time, DJFS presented the testimony of five

witnesses and both Mr. and Mrs. Siefker testified on their own behalves. After

hearing the evidence, the court informed the parties that it would render its

decision as to disposition on June 29, 2009, at 4:00 p.m., and that all parties

needed to be present that day. A written notice of this date and the scheduled time

was also sent to the parties. However, the Siefkers did not appear as scheduled,




                                          -9-
Case No. 4-09-20, 21, 22, 23, 24 and 25


and bench warrants were issued. The hearing was rescheduled to the following

day, and the Siefkers did appear.

       {¶15} At that time, the court found both Mr. and Mrs. Siefker in contempt

of court. The court then held that the children would be placed in the protective

supervision of DJFS and that the case plan submitted by DJFS in regards to the

children would be adopted by the court.

       {¶16} The court found that the children could remain in their home but that

(1) the three oldest children would attend a public or parochial school, where

specialized education is available to meet their specialized needs, including a

program of physical, occupational, and speech therapy; (2) the school district shall

not allow the parents to unduly interfere in the methods or course of study used by

the district; (3) that upon the three younger children attaining the age of six (the

age at which the mandatory school laws begin), they be educated but that the

Siefkers could home-school these children if they followed Ohio law, which

requires them to choose an education curriculum and have it approved in advance

of the first day of school by the school superintendent and to then teach that

approved curriculum to the three younger children; (4) that the three younger

children be tested each May based on the approved curriculum by the district and

that as long as they score sixty-seven percent or higher they may continue to be

taught at home; however, if they failed to attain this score or higher, they would



                                       -10-
Case No. 4-09-20, 21, 22, 23, 24 and 25


have to attend public school the succeeding years; (5) that the children’s family

doctor would not be changed without notice to DJFS and the signing of

appropriate medical releases; (6) that the children not be truant; and (7) that the

children be ready for school when the bus arrives.

       {¶17} After advising the parents of this disposition, the court informed the

parents that the children had a right to develop to their maximum potential and to a

useful education as it relates to the world in which they will have to live. The

court also informed the parents that there were no restrictions on what they could

teach their children at home. However, the court stated that it wanted to ensure

that its orders were followed and then asked Mrs. Siefker if she would comply

with the orders. When she indicated that she would not, the court vacated its

previously ordered disposition and awarded temporary custody of all six children

to DJFS.

       {¶18} Counsel for Mr. Siefker then requested that the court make inquiry

of his client as to whether he would comply with the court’s order. The court

apologized for failing to do so and asked Mr. Siefker if he would follow the

previously stated orders of the court. Mr. Siefker replied, “We had stated that we

would unify in our defense.” The court again granted temporary custody to DJFS

but determined that the children would not be removed from the home until

August 1, 2009, and that it would allow the parents to change their minds



                                       -11-
Case No. 4-09-20, 21, 22, 23, 24 and 25


regarding following the court’s orders to avoid having the children removed from

their home. The Siefkers did not change their minds about whether they would

follow the court’s orders, and DJFS gained temporary custody of the children.

       {¶19} This appeal followed, and the Siefkers now assert two assignments

of error.

                         ASSIGNMENT OF ERROR I

       THE JUVENILE COURT COMMITTED REVERSIBLE
       ERROR WHEN IT FOUND APPELLANTS’ CHILDREN TO
       BE DEPENDENT AGAINST BOTH THE MANIFEST
       WEIGHT OF THE EVIDENCE & THE BEST INTERESTS OF
       THE CHILDREN BECAUSE THE STATE FAILED TO
       PROVE BY CLEAR AND CONVINCING EVIDENCE THAT
       A PARENT HAD A MENTAL CONDITION THAT CAUSED
       THE SIX (6) CHILDREN TO LACK ADEQUATE PARENTAL
       CARE OR THAT THEIR ENVIRONMENT OR CONDITIONS
       WARRANTED THE STATE TO ASSUME GUARDIANSHIP.

                        ASSIGNMENT OF ERROR II

       BY ITS OWN JUDGMENT ENTRY DATED SEPTEMBER 2,
       2008, THE JUVENILE COURT ERRONEOUSLY FOUND
       APPELLANTS’    CHILDREN    TO    BE  DEPENDENT
       CHILDREN BECAUSE IT MISAPPLIED THE LAW TO THE
       FACTS IN THIS CASE AND APPLIED INCORRECT LAW IN
       PART TO ITS FINDING OF DEPENDENCY & THUS
       VIOLATED APPELLANTS’ RIGHTS TO FREEDOM OF
       RELIGION & TO DIRECT THE NURTURING &
       EDUCATION OF THEIR CHILDREN UNDER THE OHIO
       AND U.S. CONSTITUTIONS.

       {¶20} The issues presented by both of these assignments of error are

intertwined. As such, we elect to address the two assignments of error together.



                                       -12-
Case No. 4-09-20, 21, 22, 23, 24 and 25


       {¶21} The Siefkers assert that the trial court erred in finding that their six

children were dependent because DJFS failed to demonstrate this allegation to a

clear and convincing standard of proof. Specifically, the Siefkers maintain that the

evidence did not establish that Mrs. Siefker had a current mental condition that

resulted in the children lacking adequate parental care or that the children’s

condition or environment was such as to warrant the state to assume their

guardianship. Further, the Siefkers contend that the trial court erred by

misapplying the law regarding a finding of neglect to support its finding of

dependency. Lastly, the Siefkers assert that the trial court erred in its adjudication

and disposition of the cases by awarding temporary custody of the children to

DJFS, particularly in regards to Mr. Siefker, whose actions, they assert, were not

given due consideration. In support of these assertions, the Siefkers maintain that

the trial court impermissibly based its decisions on its dislike/discomfort with their

religious beliefs and their choosing to raise and educate their children in

accordance with those beliefs.          Thus, they contend that the trial court

impermissibly infringed upon their freedom to exercise their religion and to raise

their children in accordance with those religious beliefs.

       {¶22} Our review of this matter begins by noting that “[i]t is well

recognized that the right to raise a child is an ‘essential’ and ‘basic civil right.’” In

re Hayes (1997), 79 Ohio St.3d 46, 48, 679 N.E.2d 680, citing In re Murray



                                          -13-
Case No. 4-09-20, 21, 22, 23, 24 and 25


(1990), 52 Ohio St.3d 155, 157, 556 N.E.2d 1169. Thus, “a parent’s right to the

custody of his or her child has been deemed ‘paramount’” when the parent is a

suitable person. Id. Because a parent has a fundamental liberty interest in the

custody of his or her child, this important legal right is “protected by law and,

thus, comes within the purview of a ‘substantial right[.]’” In re Murray at 157,

556 N.E.2d 1169. Based upon these principles, the Ohio Supreme Court has

determined that a parent “must be afforded every procedural and substantive

protection the law allows.” In re Hayes at 48, 679 N.E.2d 680. Further, we are

guided by R.C. 2151.01(A), which sets out the purposes of R.C. Chapter 2151

relevant here:

       To provide for the care, protection, and mental and physical
       development of children subject to Chapter 2151. of the Revised
       Code, whenever possible, in a family environment, separating
       the child from the child’s parents only when necessary for the
       child’s welfare or in the interests of public safety[.]

See In re Riddle, 79 Ohio St.3d 259, 262, 680 N.E.2d 1227, 1997-Ohio-391.

Thus, it is within these constructs that we now examine the findings and

determinations made in the lower court.

       {¶23} A finding of neglect or dependency must be supported by clear and

convincing evidence.    R.C. 2151.35.     “Clear and convincing evidence is that

measure or degree of proof which will produce in the mind of the trier of facts a

firm belief or conviction as to the allegations sought to be established.” Cross v.



                                        -14-
Case No. 4-09-20, 21, 22, 23, 24 and 25


Ledford (1954), 161 Ohio St. 469, 477, 120 N.E.2d 118.              Further, “[i]t is

intermediate, being more than a mere preponderance, but not to the extent of such

certainty as is required beyond a reasonable doubt as in criminal cases. It does not

mean clear and unequivocal.” Id., citing Merrick v. Ditzler (1915), 91 Ohio St.

256, 110 N.E. 493. In Cross, the Ohio Supreme Court further held:

         Where the degree of proof required to sustain an issue must be
         clear and convincing, a reviewing court will examine the record
         to determine whether the trier of facts had sufficient evidence
         before it to satisfy the requisite degree of proof. * * * The degree
         of proof required is determined by the impression which the
         testimony of the witnesses makes upon the trier of facts, and the
         character of the testimony itself. Credibility, intelligence,
         freedom from bias or prejudice, opportunity to be informed, the
         disposition to tell the truth or otherwise, and the probability or
         improbability of the statements made, are all tests of testimonial
         value. Where the evidence is in conflict, the trier of facts may
         determine what should be accepted as the truth and what should
         be rejected as false.

Cross, 161 Ohio St. at 477-478, 120 N.E.2d 118 (internal citations omitted). Once

the clear and convincing standard has been met to the satisfaction of the trial court,

“the reviewing court must examine the record and determine if the trier of fact had

sufficient evidence before it to satisfy this burden of proof.” In re Adoption of

Holcomb (1985), 18 Ohio St.3d 361, 368, 481 N.E.2d 613, citing Cross, supra.

“The determination of the [trial] court should not be overturned unless it is

unsupported by clear and convincing evidence.” In re Adoption of Holcomb,

supra.



                                        -15-
Case No. 4-09-20, 21, 22, 23, 24 and 25


         {¶24} The sections of the Revised Code under which DJFS brought its

dependency actions, R.C. 2151.04(B) and (C), state that a “dependent child”

means any child:

         (B) Who lacks adequate parental care by reason of the mental
         or physical condition of the child’s parents, guardian, or
         custodian; [or]

         (C) Whose condition or environment is such as to warrant the
         state, in the interests of the child, in assuming the child’s
         guardianship[.]

In contrast, the sections of the Revised Code under which DJFS brought its neglect

actions, R.C. 2151.03(A)(2), (3), and (4), state that a “neglected child” means any

child:

         (2) Who lacks adequate parental care because of the faults or
         habits of the child’s parents, guardian, or custodian;

         (3) Whose parents, guardian, or custodian neglects the child or
         refuses to provide proper or necessary subsistence, education,
         medical or surgical care or treatment, or other care necessary
         for the child’s health, morals, or well being;

         (4) Whose parents, guardian, or custodian neglects the child or
         refuses to provide the special care made necessary by the child’s
         mental condition[.]

         {¶25} The Ohio Supreme Court has held that a finding of neglect based

upon “R.C. 2151.03(A)(2) requires some showing that parents, a guardian, or a

custodian is at fault before a finding of a lack of proper (or adequate) care can be

made.” In re Riddle, 79 Ohio St.3d at 262, 680 N.E.2d 1227. However, the focus



                                       -16-
Case No. 4-09-20, 21, 22, 23, 24 and 25


of the dependency allegation is on the child and the child’s condition, not on the

faults of the parents. Id. Nevertheless, the conduct of a parent is relevant insofar

as it forms a part of the children’s environment. In re Burrell (1979), 58 Ohio

St.2d 37, 39, 388 N.E.2d 738; In re Alexander C., 164 Ohio App.3d 540, 843

N.E.2d 211, 2005-Ohio-6134, at ¶ 51. “‘The parent’s conduct is significant if it is

demonstrated to have an adverse impact on the child sufficient to warrant state

intervention.’” In re Alexander C., supra, quoting In re Ohm, 4th Dist. No. 05CA1,

2005-Ohio-3500, at ¶ 21.

       {¶26} When a child is receiving proper care from her parents, then the

child is not a dependent child. In re Riddle, supra; see, also, In re Utz, 3rd Dist.

No. 3-2000-06, 2000-Ohio-1710. However, while the child’s present “condition

or environment” is the focus of a dependency determination, “‘the law does not

require the court to experiment with the child’s welfare to see if * * * [the child]

will suffer great detriment or harm.’” In re Burchfield (1988), 51 Ohio App.3d

148, 156, 555 N.E.2d 325, quoting In re Bishop (1987), 36 Ohio App.3d 123, 126,

521 N.E.2d 838.

       {¶27} In the present case, the testimony revealed that at the time of the

adjudicatory hearing on the complaints in these cases, the youngest five children

were seated in high chairs, often with restraints, for the majority of their waking

hours every day, which amounted to approximately eight to ten hours. Often the



                                       -17-
Case No. 4-09-20, 21, 22, 23, 24 and 25


children were seated in these chairs for three to four hours at a time except for

bathroom breaks or diaper changes or to perform their assigned task at meal times.

For instance, Z.S.2 assisted Mrs. Siefker in pouring the orange juice for the others

at breakfast but then was returned to her seat.

       {¶28} When the on-going case worker, Scott Allomong made an

unannounced visit to the Siefker home one morning, he found the same five

children in their high chairs, each restrained in their chairs with harnesses. In

addition, Z.S.2’s arms were held down by an additional restraint and the twins,

Z.S.4 and Z.S.5, had hard, plastic zip ties placed through the buckle of their

harnesses. Mrs. Siefker informed Allomong that she placed the zip ties on the

twins so they could not climb out of their chairs as they had learned to do. She

also told Allomong that she kept the children in the chairs because Z.S.2 and Z.S.3

would run all over the place if she did not restrain them. Further, Z.S.2’s and

Z.S.3’s chairs were bolted to a wooden frame to keep them from tipping due to the

fact that these children sometimes rocked themselves violently.

       {¶29} When Allomong returned later that same evening, the children were

once again in their high chairs. However, Z.S.2 no longer had her arms restrained,

and one of the twins was asleep in his chair with a blanket over his head. Mrs.

Siefker never explained why the three younger children, who had no mental




                                        -18-
Case No. 4-09-20, 21, 22, 23, 24 and 25


deficiencies, were subjected to the same amount of high chair seating/restraint as

the two special needs children.

       {¶30} Virginia Flores, the woman hired by the Siefkers to help in the

home, testified that she began working for the family in December of 2005, when

Mrs. Siefker was eight months pregnant with Z.S.6. Initially, she worked from

2:45 p.m. until 7:30 p.m., but at the time of the hearing in April of 2008, she was

working in the home from 9:00 a.m. until 2:45-3:00 p.m. Flores testified that the

children were placed in their chairs shortly after each awoke in the morning for

approximately four hours for breakfast and placed back in the chairs for three to

four hours for dinner.

       {¶31} She also testified that she used to wear sweatpants to work but that

approximately three weeks before the adjudicatory hearing commenced, Mrs.

Siefker had required her to wear a dress with long sleeves and with a hem that

went below her knees. Flores further testified that Mr. Siefker used to have video

games and a television in the garage that he would use but that those were now

gone as were any of the children’s toys that Mrs. Siefker determined were not

realistic. For instance, Mrs. Siefker disposed of a toy fire truck that had a smiley

face on it because that is not how a real fire truck looks. Also, for example, Flores

was told by Mrs. Siefker to dispose of any flash cards for the children that did not




                                        -19-
Case No. 4-09-20, 21, 22, 23, 24 and 25


realistically depict the objects that they represented, such as a drawing of a robin

that was purple with stripes because that is not how a real robin looks.

       {¶32} Flores further stated that the children had not left the home for

approximately six months except to go to a doctor’s appointment, but that the

children were allowed to play in the backyard during the warmer months. During

the morning when the children were in their high chairs, Flores and Mrs. Siefker

engaged in various household chores, including feeding the children breakfast, and

Mrs. Siefker also gave them a Biblical lesson. The use of high chairs for extended

periods of time enabled Mrs. Siefker to adhere to her daily routine.

       {¶33} Additionally, the clocks in the Siefker home do not reflect the

Coordinated Universal Time based upon the use of atomic clocks, which is the

standard used throughout the world. Rather, Mrs. Siefker utilizes her own version

of time, which consists of twelve hours that she asserts are the hours designated by

God, and teaches this time to the children. The Siefkers also use and teach to the

children the Hebrew calendar rather than the Gregorian calendar and refer to the

days of the week as the first day, second day, etc., rather than Sunday, Monday,

Tuesday, etc.

       {¶34} The only toys in the home are building blocks and Tupperware

containers, and the only books available to the children are the original King

James versions of the Bible and notebooks wherein Mrs. Siefker has re-written the



                                        -20-
Case No. 4-09-20, 21, 22, 23, 24 and 25


books of the Bible. The home is devoid of any outside stimuli, and the children

have no interaction with others with the exception of a handful of times when

some neighborhood children were allowed to play with the Siefker children, the

occasions where Flores brought her children to the home, and when additional

care providers would enter the home.        The testimony also revealed that the

highlight of the children’s week was when the garbage men came to take the

family’s trash and the Schwann’s man delivered food.

       {¶35} Various education and therapy providers have been utilized to help

educate and provide therapy to the three oldest children, most of which Mrs.

Siefker insisted occur at the family’s home. However, Mrs. Siefker would not

allow them to begin until whatever routine in which she was engaged was

completed, often delaying the start time by thirty minutes to an hour. For instance,

if she was cleaning the kitchen and the children were done with their snack, she

would insist upon completing her task before taking any of the children out of

their chairs and allowing them to begin their lessons and/or therapy. Mrs. Siefker

also censored all materials and activities that these providers attempted to use with

the children. For instance, the therapist attempted to encourage the children by

telling them that they did a good job, but this was seen as prideful rather than

meek, as God requires according to Mrs. Siefker, and the therapist was not




                                        -21-
Case No. 4-09-20, 21, 22, 23, 24 and 25


permitted by Mrs. Siefker to say those things to the children, despite the fact that

the therapist viewed this as positive reinforcement.

       {¶36} Furthermore, with so many children in the home, the providers had a

difficult time getting the children to focus. Therefore, both the education and

therapy providers felt that they achieved everything they could with the children in

the home but that the children needed to continue their education and therapy

outside of the home where the providers could have access to more and varying

materials and maintain an environment more conducive to productivity. However,

Mrs. Siefker did not allow this because she did not believe the children were

ready, despite the opinions of the trained providers, but she could not articulate

when she thought they would be ready. Another suggestion was also made to the

Siefkers that the three younger children be placed in day care a few days a week to

allow Mrs. Siefker some time to concentrate on the older children’s educational

and therapeutic needs but Mrs. Siefker did not feel comfortable with having these

children leave the home either.

       {¶37} Mrs. Siefker’s mother, Wendy Draime, testified that when the

children stayed with her while Mrs. Siefker was being evaluated, they were all

able to sleep without any problems and she had no problems with their behavior

even though she did not use any type of high chair and/or restraints on them. She

further testified that her daughter did not allow the children to use their



                                        -22-
Case No. 4-09-20, 21, 22, 23, 24 and 25


imagination, such as pretending to be firemen. Mrs. Siefker’s stated reason for

that was because it was against God’s will. She and her mother argued about this

a few weeks before the adjudicatory hearing, and her mother told her she needed

to get professional help, prompting Mrs. Siefker to order Draime to leave her

house. Draime testified that Mrs. Siefker was becoming more radical in her

beliefs, causing Draime to suspect that Mrs. Siefker was pregnant.                                  Draime

testified that she had this suspicion because her daughter was always more erratic

in her belief system when pregnant.                      This suspicion was confirmed at the

adjudicatory hearing when Draime learned that Mrs. Siefker was pregnant.1

         {¶38} Draime also testified that her daughter has had mental health

problems for years and she has tried to encourage her to seek professional help.

She further stated that Mr. Siefker has complained to her that his wife will not

listen to him and that she is out of control, but when she asked him if he thought

Mrs. Siefker was too disturbed to raise the children, he said that his wife was fine.

         {¶39} Draime further stated that the fire truck with the smiley face that was

thrown out by Mrs. Siefker was a toy she bought for the children because Mrs.

Siefker expressly requested it, including showing Draime a picture of it in a

magazine, but that the children told her their mother threw it away because it was


1
  The filings indicate that this pregnancy did not result in a live birth. However, Mrs. Siefker was also
pregnant at the dispositional hearing a number of months later, and the filings indicate that she gave birth to
this child, who now resides with Mr. Siefker and his parents and is not one of the children involved in the
instant appeal.


                                                    -23-
Case No. 4-09-20, 21, 22, 23, 24 and 25


evil. Draime also testified that she had Z.S.2 for one summer when Mrs. Siefker

was pregnant with the twins and that Z.S.2 improved in her speaking, eye contact,

and expressiveness but that she has worsened since that summer. She further

stated that her daughter cannot do everything herself but when help comes, Mrs.

Siefker does not let it come in the way it needs to come and the children are

learning nothing. In addition, Draime testified that the need for routine was for

Mrs. Siefker’s benefit, not the children’s, and that Mrs. Siefker would have an

anxiety attack if she did not complete her routine. Further, she believed that her

daughter’s concerns were not religious issues but mental issues, particularly the

need for her children to depend on her and her alone and the need for control. She

also testified that the children were not allowed to make any choices but were told

what to do, when to do it, and where to do it by Mrs. Siefker.

       {¶40} Throughout her testimony, Draime testified that her daughter was

loving and kind and that she loved her children. However, she repeatedly stated

that her daughter needed professional help for the mental health issues she has had

for years. While she stated that she respected a number of things that Mrs. Siefker

had a religious viewpoint on and did not go against her daughter’s wishes about

what the children are exposed to, she also consistently and repeatedly stated that a

lot of Mrs. Siefker’s behaviors and attitudes towards things were based on her




                                        -24-
Case No. 4-09-20, 21, 22, 23, 24 and 25


need to maintain order and to keep her routine for her own sake, not those of the

children.

       {¶41} Mrs. Siefker testified on her own behalf. She stated that she is a

Christian but not any specific denomination. However, she has not attended a

church since 2004, and neither have her children because no church seemed to

hold her same beliefs and views and often did things of which she disapproved.

She also testified that the pastor of one of the last churches she attended had

“leavened” her home. Specifically, in 2007, he brought her Bibles (the new King

James version), Christmas candy for her children (the Siefkers do not celebrate

Christmas), and audio cassettes of the Bible being read (she does not believe in

people acting as if they are Christ), knowing she did not agree with these things.

Thus, she became suspicious of his motives and concluded that he was providing

information to DJFS, which she noted occurred on the eve of Halloween, an evil

holiday, through the items he brought to her home.

       {¶42} Mrs. Siefker stated that Dr. Gupta was her treating psychiatrist from

1997-2003, that he diagnosed her as suffering from bi-polar disorder, and that he

put her on medication for this, which she took for five years. She testified that she

stopped taking the medicine after praying to God for healing, consulting with Dr.

Gupta, and changing her diet, excluding all refined sugars and refined grains. She

further testified that she had not heard voices for a number of years. However, she



                                        -25-
Case No. 4-09-20, 21, 22, 23, 24 and 25


also admitted that she had never told Dr. Gupta that she had heard voices telling

her to put her children in the oven. Dr. Mercado also did not recall Mrs. Siefker

informing him that she had heard voices telling her to harm her children, but Mrs.

Siefker testified that she had told him this information. As for Dr. Mercado’s

recommendation that she seek additional counseling, Mrs. Siefker went to see Dr.

David Deal one time but did not return because he had an item on his table that

she believed to be associated with witchcraft. She also admitted that she had not

sought counseling from someone else, including Dr. Gupta or Dr. Bonnie

Kaufmann, a psychologist who had counseled her and referred her to Dr. Gupta in

1997, despite having agreed to follow any recommendations of Dr. Mercado and

agreeing with his diagnosis of OCD and depression.

       {¶43} Mrs. Siefker, who has a bachelor’s degree in English secondary

education, testified that she home-schools her children using the English and

Spanish version of the King James Bible and flash cards using words found in the

Bible. She also testified to utilizing different methods to teach her children with

disabilities but that she had never submitted them to the school superintendent for

approval. At one time, she enrolled the children in public school at her mother’s

urging but withdrew them when she saw how the school was decorated and her

husband informed her that her mother was not going to tell them how to raise their

children.



                                       -26-
Case No. 4-09-20, 21, 22, 23, 24 and 25


       {¶44} She further testified that she asked the in-home providers to wear

certain clothing and censored what and how they taught and worked with her

children because she wanted to control what happened in her home. However,

Mrs. Siefker also stated that she had enrolled the three oldest children in school for

the fall after praying about it. She testified that she understood that things would

be different in school and she would not expect to have the same restrictions on

teachers and therapists at school as at home. She also admitted that she did not

take the children anywhere other than to a doctor’s appointment or to play in their

backyard so that they would not be exposed to anything, such as a picture, cartoon,

or manner of dress, of which she did not approve.

       {¶45} Nearly everything that Mrs. Siefker did by way of educating and

censoring all exposure her children had to the world, according to her, was based

on her religious beliefs. However, while she made references to certain passages

in the Bible, she did not identify any specific tenets of her faith and was unable to

identify anyone or any other group that believed as she did or held beliefs similar

to hers. Further, she never explained by way of her religious beliefs or otherwise

why all the children had to be seated in high chairs for long periods of time, why

all the children had to sleep together with their parents, or why she did not adjust

her routine to accommodate her children’s education and therapy.




                                        -27-
Case No. 4-09-20, 21, 22, 23, 24 and 25


       {¶46} Based upon all of this testimony, the trial court found that Mrs.

Siefker had a history of mental problems, including being diagnosed with major

depressive disorder and bi-polar disorder, that she had not followed through with

medication and/or counseling for these disorders, and that confining the children

to their high chairs made Mrs. Siefker’s obsessive compulsion to maintain this

routine easier. Further, the court found that the therapy had been continually

interrupted by Mrs. Siefker to the point of being rendered useless and that she no

longer took her children to therapy at the hospital because they might see

something with which she disagreed. Thus, the court found that all the children

were, essentially, caged and that they had no socialization except with their

immediate family. The court also found that the older children had been seriously

neglected from an educational standpoint because no one was allowed to begin the

children’s lesson until her routine was complete and she censored everything they

did and saw, essentially rendering these services useless as well. The court further

found that harm had occurred to the children due to the “limited therapeutic,

educational, and socialization opportunities as well as the opportunity to simply be

children moving about.”

       {¶47} Although Mr. Siefker did not testify, Mrs. Siefker testified that

various things she did were after speaking to her husband or how “they” felt about

things. The testimony, including Mrs. Siefker’s, revealed that Mr. Siefker was



                                       -28-
Case No. 4-09-20, 21, 22, 23, 24 and 25


employed, taking him out of the home several hours of the day, but often provided

her little assistance in taking care of the six children when he was home and that

he would leave the home or go to the garage when he was not working. This

testimony was supported by other witnesses as well, including Draime who

testified that Mrs. Siefker complained to her about Mr. Siefker’s lack of assistance

and support. Therefore, the trial court found that Mr. Siefker was withdrawn from

the family and unable to “get through the solid wall of [Mrs. Siefker’s] mental

condition.”

       {¶48} As a result, the court found by clear and convincing evidence that all

six children were neglected and that Mrs. Siefker’s mental condition did not allow

her to recognize the harm she is doing to her children. Specifically, the court

found that Mrs. Siefker believed that she was doing what was right because she

justified everything upon “an incomprehensible religious doctrine, arrived at

individually, not related to any recognized tenet or denomination, and zealously

embraced to the point of summarily excluding all other reason.” The court further

found that the children were being stunted in their development to the point of

serious harm. The court then found that the neglect was due to Mrs. Siefker’s

mental problems and Mr. Siefker’s lack of participation in the raising of the

children.




                                       -29-
Case No. 4-09-20, 21, 22, 23, 24 and 25


         {¶49} However, the court did not end its determination there. The court

further explained that the children were also dependent because they lacked

adequate parental care by reason of the mental condition of their mother, which

condition resulted in a situation where the children’s “condition or environment is

such as to warrant the State and the interest of the children in assuming the

children’s guardianship.”

         {¶50} Having reviewed the evidence, as detailed above, we cannot find

that the trial court erred in finding that the children were neglected and

dependent.2 There was clear and convincing evidence that Mrs. Siefker’s faults

and/or habits in refusing to allow her children to be exposed to anything in the

world in which they will have to live that she did not approve of is harmful to their

educational, developmental, and emotional well being. Further, the testimony

revealed that Mr. Siefker was either incapable or unwilling to ensure that his

children were not harmed by his wife’s need for routine and control of her and

their children’s surroundings. Further, the evidence was sufficient to warrant a

firm belief or conviction on the part of the trial court to find that Mrs. Siefker’s

mental condition prevented her from realizing the harm she was doing to her



2
  The trial court’s entries specifically state that the court finds by clear and convincing evidence that the
children are neglected but does not put the word neglected in all capital letters unlike its finding that the
children are dependent, which was capitalized. Thus, the parties seem to believe that these cases only
involved findings of dependency. However, our review of this entry reveals that the trial court found the
children to be dependent, as defined in R.C. 2151.04(B) and (C), AND neglected, as defined in R.C.
2151.03(A)(2) and (3).


                                                   -30-
Case No. 4-09-20, 21, 22, 23, 24 and 25


children such as to warrant the State to assume their guardianship to ensure that

they received adequate parental care.

       {¶51} As for the disposition of these cases, “the trial court must evaluate

all of the dispositional alternatives and decide which one best serves the interests

of the child.” In re Hauenstein, 3rd Dist. Nos. 5-03-38, 5-03-39, 2004-Ohio-2915,

at ¶ 20, citing In Re Holtgreven (June 23, 1995), 3rd Dist. No. 5-95-7, unreported,

1995 WL 368841; In Re Pieper Children (1993), 85 Ohio App.3d 318, 322, 619

N.E.2d 1059. One option available to the court is the placement of the child in the

temporary custody of a public children services agency. R.C. 2151.353(A)(2).

Prior to awarding temporary custody to DJFS, “the trial court must find that

[DJFS] used reasonable efforts to avoid the removal of the children from the

home.”    In re Hauenstein, supra, citing R.C. 2515.353(H).            However, “[a]

reviewing court will not reverse the trial court’s decision at this dispositional stage

as being against the manifest weight of the evidence if it is supported by

competent and credible evidence.” In re Holtgreven, supra, citing C.E. Morris Co.

v. Foley Constr. Co. (1978), 54 Ohio St.2d 279, 376 N.E.2d 578, syllabus.

Further, a court exercising jurisdiction over the custody and welfare of children

has a great deal of discretion. Trickey v. Trickey (1952), 158 Ohio St. 9, 13, 106

N.E.2d 772.




                                         -31-
Case No. 4-09-20, 21, 22, 23, 24 and 25


       {¶52} At the time of the disposition in this case, the three oldest children

were enrolled in Defiance City Schools. The school arranged for them to be in

their own classroom, specifically designed as a “self-contained autism unit,” with

teachers and aides to continuously help them. In October of 2008, Virginia Flores

was hired by the school at the request of Mrs. Siefker to also be an aide for the

children.   Not only did the children receive educational services, they also

received physical, occupation, and speech therapy.

       {¶53} Before the school year began, the primary teacher, Laura Smith,

went to the Siefkers’ home to discuss the education of the children. During this

meeting, Mrs. Siefker told Smith about various things to which she did not want

her children exposed, including a heart necklace that Smith was wearing on that

occasion because she did not approve of that shape. She further instructed Smith

that she preferred Smith and other women to wear a head covering and shirts that

were not revealing. Smith agreed that they would wear aprons if their necklines

became an issue for Mrs. Siefker but that they would not wear head coverings.

       {¶54} Mrs. Siefker also came to the classroom when Smith was decorating

it for the start of the school year. Mrs. Siefker did not approve of some crayon

cut-outs that had smiley faces on them, so Smith removed them. She also told

Smith that the name plates she had could not be used because there was a swirl

design on the border, which Mrs. Siefker asserted was a sign of witchcraft. The



                                       -32-
Case No. 4-09-20, 21, 22, 23, 24 and 25


school ordered books to use with the children that contained real life photographs

to accommodate the Siefkers’ preference that their children only be exposed to

realistic objects. The school also ordered high chairs for the children that were

specifically requested by the Siefkers. However, after a few days of using them

and being concerned that if the children rocked hard enough they might tip the

chairs over and harm themselves, Smith stopped using the chairs. She found that

the children were able to sit at their own desks during their lessons and at a table

to eat without any problems.

       {¶55} In addition, Mrs. Siefker insisted on censoring everything the

children were taught. She went through all of Smith’s teaching materials, such as

note cards, flash cards, etc., and informed Smith of the ones she approved and

disapproved. She would also periodically go through these materials during the

school year, and at times, would disapprove of some item that she had previously

approved.

       {¶56} Mrs. Siefker initially came with the children to school for the first

few weeks. After this time, a bus provided the Siefker children transportation to

and from school. However, the bus often had to wait anywhere from ten to forty-

five minutes for them because the Siefkers did not have them ready when the bus

arrived, which cut into both their therapy and academic times.




                                       -33-
Case No. 4-09-20, 21, 22, 23, 24 and 25


        {¶57} Initially, the Siefkers permitted their children to participate in music

time, which Smith testified was particularly beneficial and enjoyable for autistic

children. During music time, they would sing songs and use different musical

instruments. At some point, Smith sent a CD of 100 songs, complete with the

lyrics, to the Siefkers for approval, but Mrs. Siefker did not approve of any of

them.    For instance, one of the songs, “Old MacDonald Had a Farm,” was

disapproved because Smith could not prove to Mrs. Siefker that there ever was a

person named Old MacDonald who had a farm and where he lived. Thus, she

considered this to be untruthful, and she would not allow her children to be taught

lies. Eventually, Mrs. Siefker allowed Smith to use a few songs, such as “Head

and Shoulders, Knees and Toes,” because those were actual body parts.

        {¶58} Z.S.1 was also allowed to walk to the cafeteria with a staff member

to get lunch for the class. He was able to say hello to other students in the hallway

and even had a bit of conversation with another boy about his same age. Z.S.1

enjoyed this very much and would become upset if he was not able to go to the

cafeteria for some reason. However, Mrs. Siefker stopped this activity when she

learned that a poster of “High School Musical” was hanging above the cafeteria

entrance because she felt the people in the poster were dressed inappropriately.

        {¶59} In December of 2008, another child, a girl, was placed in the autism

classroom with the Siefker children. In addition, the classroom was moved from a



                                         -34-
Case No. 4-09-20, 21, 22, 23, 24 and 25


space in the basement to a class upstairs. With the addition of the other child

came materials for her that were not approved by Mrs. Siefker, such as regular

children’s books and a book bag with a picture of the Disney cartoon “The Little

Mermaid.” Thus, Mrs. Siefker requested that her children not be exposed to the

new student’s things.    Smith complied with this request and put the Siefker

children in a workspace away from the new student. Smith also put photographs

of the children with the words “Our Class” on the door to her classroom, but Mrs.

Siefker insisted that the photograph of the new student be removed because her

neck was exposed and she was not wearing a head covering.

      {¶60} One day in February of 2009, Z.S.2 came to school with a fever.

After she vomited, Smith sent her home. Smith had sent Z.S.3 home on a previous

day for the same conditions. Mrs. Siefker informed Smith on both occasions that

the children were not contagious but that they were ill because they had been

exposed to sin. She further told Smith that if any other children became ill, it was

because they, too, had been exposed to sin. Therefore, Mrs. Siefker requested that

the children not be sent home. However, many other children at school were sick,

and it appeared to Smith that some type of stomach flu was going around the

school.

      {¶61} The following day, the Siefker children were not present at school.

However, Mrs. Siefker came to the class and went through Smith’s teaching



                                       -35-
Case No. 4-09-20, 21, 22, 23, 24 and 25


materials that she had previously approved. While Mrs. Siefker was at the school,

Mr. Siefker called a number of times asking his wife to come home to help take

care of the kids. He also called an additional time to ask her to come home

because he was now sick, but she did not leave.

      {¶62} Instead, Mrs. Siefker continued to review the materials she had

previously approved. She made a stack of various materials of which she did not

approve, and Smith questioned her as to why these materials were no longer

acceptable. Smith also told Mrs. Siefker that she wanted to teach Z.S.1 about

literature, specifically setting, plot, and characters, and then question him about

what would happen next in the story. She asked Mrs. Siefker if she could create

stories to do this, but Mrs. Siefker said that she could not because that would be a

lie, even if the stories were made up about Smith’s own daughter, who is,

obviously, a real person. Mrs. Siefker then suggested that Smith utilize the Bible

to accomplish this because Mrs. Siefker knew the Bible was real. When Smith

informed her that she could not and would not teach the Bible in school, Mrs.

Siefker became very upset and more confrontational than Smith had ever

previously seen.

      {¶63} Smith further questioned Mrs. Siefker as to why she kept changing

her mind about what was acceptable to teach and what was not and expressed that

she felt like she was constantly a step behind because she could not stay on top of



                                       -36-
Case No. 4-09-20, 21, 22, 23, 24 and 25


what the rules were due to Mrs. Siefker’s constant changes. At that point, Mrs.

Siefker told Smith that she did not always know the new rules that God was going

to give her, that the rules were always changing because God is constantly giving

her new directions, and that is how it is when God establishes a new religion,

which God was doing with her. Smith testified that she then “backed off” and

ended the conversation.

      {¶64} According to Smith, “[e]verything spiraled from there.”           The

children’s attendance began to be sporadic, particularly Z.S.1’s. Smith testified

that after the day that the children were sent home sick, Z.S.1, who had enjoyed

school, became much more anxious around the school staff, particularly anyone

who became sick, his breathing would become heavy, he was a little clammy, and

he would pace. He would also comment to Smith that she needed to ask for

forgiveness so she would not feel sick again because her sins had made her sick.

      {¶65} Mrs. Siefker also demanded that the clock hanging on the wall in the

new classroom be covered or removed. Smith testified that the clock was there

when they moved into the room but that they never used it to teach the children

time or even referenced what time it was to the children. Nevertheless, Mrs.

Siefker informed Smith’s supervisor, Laura Springer, that she was not going to

compromise and deny her God by allowing her children to attend that school

unless the clock was covered or removed. Mrs. Siefker even had discussions with



                                       -37-
Case No. 4-09-20, 21, 22, 23, 24 and 25


the assistant superintendent about the clock, but ultimately the decision was made

that the clock would not be removed.

       {¶66} When the children’s attendance first started to become sporadic, the

bus continued to drive to the home to pick up the children. However, Mrs. Siefker

began calling the school in the morning to inform them that the children would not

be attending. On one particular day, Mrs. Siefker called-in the children’s absence

from somewhere other than her home. Smith and Springer then called the home to

ask Mr. Siefker what was happening. He stated that he did not know his wife had

called. He then told them to send the bus because he wanted the children to go to

school.   The bus was sent and the children were taken to school that day.

However, shortly after that day, the children did not return to school, and Mrs.

Siefker attempted to withdraw them. Due to the temporary orders of the court, the

school did not permit this, but the Siefkers did not return their children to school.

       {¶67} Despite all these problems, Smith testified that the children learned

well during the time she had with them and enjoyed being in school until shortly

before they stopped attending. However, the restrictions placed upon her by the

Siefkers made her job of teaching more difficult. For instance, although Z.S.1

could spell and read, trying to assess his reading level and comprehension was

difficult because of the limited materials she was permitted by Mrs. Siefker to use.

Nevertheless, Smith testified that the children did well and that the school made



                                         -38-
Case No. 4-09-20, 21, 22, 23, 24 and 25


many concessions for the Siefkers because the children were amazing, the staff

realized that having that many children in one home was difficult, and everyone on

staff wanted to do whatever was “needed to do for the kids’ sake.” As an example

of their progress, Smith testified that Z.S.2 became much calmer, knew what was

expected, and had fewer periods of upset. She also learned to sit and perform an

“undesired task,”3 write her first name, and work without being prompted. Z.S.3,

who was non-verbal and was not toilet trained, was taught to use objects to tell

others what he wanted and learned to use the toilet. For instance, he would grab

an empty roll of toilet paper that Smith had provided to him and take it to a staff

member in order to convey that he needed to use the restroom. He did this with

other objects as well.

         {¶68} Smith further testified that she was concerned for the children,

special needs or without special needs, because of the amount of time that they

spent in the household without being around different people. This concerned her

because the children would not learn socially acceptable behavior and a lack of

exposure would be detrimental to them in the future. She also doubted that any of

the children could obtain the type of education that they needed in the home given

the number of children, the special needs of three of them, the time needed, and

the limited materials available to them.


3
 Smith described an “undesired task” as one that Z.S.2 did not want to do or initiate on her own, but rather,
was a task she was instructed to do by Smith.


                                                   -39-
Case No. 4-09-20, 21, 22, 23, 24 and 25


       {¶69} Virginia Flores testified that she saw a change in the children at

school and saw much more progress than any she witnessed in their home. For

instance, Z.S.1 became more social and was no longer afraid to ask other people

questions. Z.S.2, who was only home-schooled for fifteen to twenty minutes a day

before being enrolled in school, was less frustrated learning at school than she had

been at home, could eat with a spoon, participated in music class, and developed

more social skills. Z.S.3 was toilet trained at school in about a month but the

Siefkers did not continue that at home. In the Siefker home, Flores noticed that

the high chairs were not used quite as often. However, she testified that over the

years Mrs. Siefker’s dress code had changed from pants being acceptable, to only

dresses being acceptable, to most recently that a female needed to have her neck

covered as well.

      {¶70} She also stated that Mrs. Siefker came to her in early April of 2009,

to inform her that she was withdrawing the children from school. Flores attempted

to discourage her from doing so and gave her an example of how they were trying

to follow Mrs. Siefker’s rules, such as only teaching them in terms of real things.

The example was about whales, how big they are, their weight, etc., but Mrs.

Siefker told her that if they were not acknowledging that God made them and

thanking God for making them, this was unacceptable, and she was no longer




                                       -40-
Case No. 4-09-20, 21, 22, 23, 24 and 25


going to sacrifice her faith. At this time, Mrs. Siefker also informed her that she

was twenty-two weeks pregnant.

      {¶71} Flores was concerned for the children because Mrs. Siefker told her

that she was at peace with DJFS removing the children from her custody because

God would protect them. She also testified that Mrs. Siefker’s religious-based

rules had changed several times throughout the years. Also, she found that Mr.

Siefker made more attempts to abide by the court’s temporary orders than Mrs.

Siefker did, that the Siefkers disagreed about sending the children to school, that

Z.S.1 enjoyed school but wanted to please his mother, who told him that school

was not good, and that Mrs. Siefker repeatedly found something wrong with what

the school was doing, including ordering that magazines in the staff lounge be

removed, even though the children did not enter the lounge. In short, Flores

testified that Mrs. Siefker was looking for problems and that it was very difficult

to teach the children because Mrs. Siefker constantly changed her mind.

However, she noted that the children learned more in their short time in school

than what they could have accomplished at home in the same amount of time.

      {¶72} Laura Springer, the Director of Student Services in Special

Education for Defiance City Schools, testified that she has worked with the

Siefkers for approximately two years, including when the children were being

taught at home and at school, and has spoken to the Siefkers many times. She



                                       -41-
Case No. 4-09-20, 21, 22, 23, 24 and 25


testified that the three oldest children needed to be taught in school because the

Siefker home was always chaotic and too small for effectively teaching the

children at home. She further testified that the children needed socialization but

that Mrs. Siefker’s views were becoming more rigid and rule-based, preventing

this from happening. In addition, she stated that socialization with strictly those

who live or visit the home was not sufficient, and she feared what would happen to

the children if something happened to their parents because they would not be

prepared to live in the world.

       {¶73} She also testified that bi-polar disorder does not simply go away.

However, she stated that she would not be surprised if a doctor evaluating Mrs.

Siefker stated that she did not have bi-polar disorder because Mrs. Siefker “is

extremely articulate, intelligent, and she can present * * * whoever she wants to

be.” Springer then questioned whether any such evaluator had seen Mrs. Siefker

over a period of years rather than simply on one occasion. She further testified

that based on her training and experience she has learned to recognize the signs of

mental illness, and “how the religiosity and scrupulosity is one of the favorite

things to latch on to when you want to have rules and order to follow, and then

you can defend anything, because everybody buckles if it’s in the name of religion

* * * so people tend to not get the help that they need.” Thus, she believed that

Mrs. Siefker has a religion but that it is mixed in with mental illness. She also



                                       -42-
Case No. 4-09-20, 21, 22, 23, 24 and 25


testified that she knew Mr. Siefker disagreed with many of his wife’s views but

eventually decided to support her.

       {¶74} Mrs. Siefker also testified. When asked about the children not being

in her care some day, such as when they are adults, she stated that she and her

husband do not think of their children leaving them, that she expects her special

needs children to be with her until she dies, and that while she teaches them life

skills, she does not teach them independence because family supersedes that and

she hopes that someone would take them in rather than sending them to a group

home. She further stated that she “just [doesn’t] think that far ahead. I just teach

them daily and love them daily.”

       {¶75} Mrs. Siefker also stated that she would not teach any curriculum the

school provided, even if she were able to adapt it to include her religious beliefs,

such as teaching that whales have spouts because God gave them spouts (which is

what she believes is the true and correct way to teach). She specifically testified

that the children learn all day long because their entire day revolves around the

teaching of time (according to her clock – “what God has revealed unto [her]”),

the calendar, the colors that she asserts go with them (only the colors of the

rainbow), and the scriptures. Lastly, she admitted that she does not allow the

children out of the home or their backyard because she does not want them to see

anything that she believes is unholy, and no other children interact with hers.



                                        -43-
Case No. 4-09-20, 21, 22, 23, 24 and 25


       {¶76} Mr. Siefker testified at this hearing as well. He denied being an

absent father and stated that he believed his children were being properly educated

and developing properly. He also admitted to disagreeing with his wife at times

regarding what was best for the children but that now “we have unified and we are

a family[,]” they are on the “same page,” and they are “making decisions as a

family.”

      {¶77} The trial court was also provided with the psychological evaluation

performed on the Siefkers and their children (as was practicable given their ages

and intelligence levels). Dr. Wayne Graves performed all of the evaluations. He

noted Mrs. Siefker’s history of psychological counseling and treatment, including

having a nervous breakdown at age nineteen. He found that Mrs. Siefker had an

“obsessive thought style,” that the contents of her thoughts were “intensely and

obsessively biblical or faith based,” and that her ideas had a “grandiosity to them

that might be delusional.”      He found her ideas to be understandable but

idiosyncratic and that she avoids much self scrutiny.       Further, he stated that

“[g]iven [her] defensiveness, her profiles do not support any kind of diagnosable

psychopathology [but] [s]ome may be present if she were more open and

disclosing.” She also has “strong rigidity of thought and the intensity seen in

obsessive thinkers.” He also found that “[t]here is a part of her that believes that

she is better than others and has an air of conviction that her ideas and point of



                                       -44-
Case No. 4-09-20, 21, 22, 23, 24 and 25


view are positive and correct. This amounts to some grandiosity of belief.” Dr.

Graves also stated:

       There is also clear indication of poor ability to self limit with her
       obsessive ideas and beliefs. The behavioral rituals that she uses
       are partly based on anxiety reduction. All this is mixed with her
       strong and isolated faith system that has become obsession like
       and is not very open to change, in part because she must stick to
       them or feel panicky and out of control; and in part because they
       are supposedly from God (her biblical interpretation).

       {¶78} In sum, Dr. Graves found that Mrs. Siefker has very little insight, is

closed to views other than her own, possibly limits the expression of more aberrant

ideas because she knows that they would be received with alarm or concern, has

ideas that are driven by an obsessive process, and has an orientation with some

elements of narcissism. Further, “[s]he has a focus that is more on self and her

own world than clearly on the children and their world * * *[and] lacks the ability

to have a good overview of her children in the future and how their best interest

might be served in the future.” He found that her OCD is still present “but more

folded into her faith and religious beliefs[.]” Her beliefs and ideas about physical

health and illness as it relates to evil “sound close to delusional in their intensity

and effects * * * They seem to develop more elaboration over time and are lived

out with more intensity. In that way they are likely to produce more functional

difficulty for [Mrs. Siefker’s] parenting tasks and her responsiveness to authority.”

Dr. Graves also suggested that Mrs. Siefker’s pregnancy would produce more



                                        -45-
Case No. 4-09-20, 21, 22, 23, 24 and 25


pressures that would significantly affect her stability and that the home

environment was likely to deteriorate further.

       {¶79} In regards to Mr. Siefker, Dr. Graves found that he was “much more

open and disclosing” than his wife, “is more prone toward being dependent in his

relationships than independent and would likely lean on someone else for

emotional support.” He also found that Mr. Siefker did not have “a lot of self

awareness or insight;” does not have “the same beliefs about fiction and reality[,]

[b]ut he lets [his wife] ‘set the pace[;]’” and “does defer to [his wife] [b]ut he

supports and has the same beliefs as her.” Mr. Siefker acknowledged that he and

his wife “‘are not good planning people. We react more to the moment.’” Dr.

Graves determined that Mr. Siefker is supportive of his wife, not very independent

of her, and would not “have the emotional strength or assertiveness to effectively

oppose [his wife] if he does not agree with her, as long as she frames her direction

as biblical.”

       {¶80} Dr. Graves found that the family dynamic was high stress, with “so

much ritual and forced pattern as to inappropriately confine the children to chairs

or the table for too long (two plus hours).” Because of the time and energy needed

to handle the three special needs children, the younger three were deprived of

“much focus, attention, verbal interaction or freedom except in an indirect style.”

Dr. Graves also found that the three older children and one of the twins, who had a



                                       -46-
Case No. 4-09-20, 21, 22, 23, 24 and 25


traumatic brain injury at age two according to Mrs. Siefker, needed the resources

of the public school system to receive an appropriate education and the best

services for their special needs and that early intervention was necessary to long

term functioning. He also determined that the decisions to limit the children’s

exposure to fantasy and the like would ultimately fail and that fantasy play is an

important tool in learning planning and goal setting. Dr. Graves further opined

that the special needs children “will not achieve much of their potential for growth

in this home. This environment is likely to stifle their learning.” As for the

younger, non-special needs children, Dr. Graves found that “they will have some

clear and significant reduction in the richness of their learning environment and

amount of attention that they receive * * * [which] would be improved by the

older three being in school.”

       {¶81} Dr. Graves opined that Mrs. Siefker did not present a physical threat

to her children but represented “a risk to the emotional and psychological health of

their children, especially if allowed to isolate the children from peers and

community support[.]” He recommended that the Siefkers use public educational

resources with respect for the family’s beliefs but that Mrs. Siefker not be

permitted to have control over the programming or setting to the extent she was

previously allowed. He also recommended limiting the overuse of confinement

beyond 30-40 minutes and more free play when able. He also recommended



                                       -47-
Case No. 4-09-20, 21, 22, 23, 24 and 25


psychotherapeutic intervention and support for the Siefkers and that the court

require Mrs. Siefker to be re-evaluated for medication management and to have

her psychiatrist apprised of the contents of his evaluation. Dr. Graves cautioned

removing the three older children from the home but recommended that they be

placed outside of the home if the Siefkers were unwilling to accept the

recommendations. As for the younger three children, he recommended monitoring

their continued placement, depending on the reaction of the parents to the removal

of the three oldest.

       {¶82} In rendering its decision on the record, the trial court explained to

the Siefkers that its decision to place the children in protective supervision with

express conditions was not meant to impinge upon their faith. Rather, the court

found that this is a developmental situation wherein the children had an individual

right “to develop to their maximum potential whatever that potential may be” and

the younger children, although not of school age, “have the right to a useful

education as it relates to the world in which they will have to live.” The court

stated that it believed that its orders “will accomplish the rights for the children

with very little interference to the parents’ very personal, always changing

religious revelations.” The Siefkers then informed the court that they would not

comply with the court orders.




                                       -48-
Case No. 4-09-20, 21, 22, 23, 24 and 25


       {¶83} Although the Siefkers correctly assert in their appeal that Mr. Siefker

did not specifically state that he would not follow these orders, the words he chose

to respond to the court’s inquiry (“We had stated that we would unify in our

defense”) after hearing his wife’s response merely seconds before being asked

himself clearly indicated that his answer was the same as his wife’s. In fact, Mr.

Siefker’s response occurred even after the court declared that it was vacating its

protective supervision order and granting temporary custody of all six children to

DJFS because Mrs. Siefker stated that she would not follow the court’s orders. At

no point did Mr. Siefker or counsel on his behalf express anything contrary to Mrs.

Siefker’s position, including when the court informed the Siefkers that it would

consider protective supervision if they had a “change of heart.”

       {¶84} We find that the court did not err in ordering temporary custody of

Z.S.1, Z.S.2, and Z.S.3 to DJFS as such decision was supported by significant

competent and credible evidence. The court was faced with a situation where Mrs.

Siefker’s beliefs were ever changing, her rules were ever increasing, and her views

were becoming grandiose and unyielding.         The school did everything within

reason, and then some, to accommodate Mrs. Siefker’s demands and, yet, this was

still not sufficient for her, resulting in her removing the children from school. She

then reverted to her isolationist ways and refused to acknowledge or even think

about her children’s futures and how they would be able to live in the world



                                        -49-
Case No. 4-09-20, 21, 22, 23, 24 and 25


outside of her home and backyard. Nevertheless, the court attempted to avoid the

removal of the children from their home by initially granting protective

supervision with minimal conditions, including permitting the younger children to

be home-schooled. Only when the Siefkers proclaimed in open court that they

would not adhere to any of these conditions did the court take the next step of

removing all the children from the home.

       {¶85} While much of the evidence involved the education of the school-

aged children, the other three were closely approaching school age and the

Siefkers asserted that they would also not provide these children with an education

based upon an approved curriculum.           Further, the court had every reason to

believe that the Siefkers would continue isolating these children and not permit

them to be exposed to the outside world. Thus, as previously noted, the court did

not have to experiment with their welfare to see if they would suffer great

detriment or harm before placing them in the custody of DJFS as well. Therefore,

the trial court did not err in this regard either.

       {¶86} Although the Siefkers assert that the trial court based its decisions

upon a disagreement with their religious beliefs, we do not find that to be

supported by the record. First, the use of the high chairs was never explained to be

based upon some sort of religious belief. Rather, it was Mrs. Siefker’s way of

maintaining her routine and keeping order throughout the day. While Mrs. Siefker



                                           -50-
Case No. 4-09-20, 21, 22, 23, 24 and 25


could explain the use of the zip ties and bolting the chairs to the wooden frame for

safety purposes, she could not explain why she could not find some alternative to

such prolonged restraint or why they were necessary for all the children. Second,

the court expressly stated that this country jealously guards the right to individual

religious freedom of thought and parents have the right to direct the education and

rearing of their children, but it correctly noted that this right was not absolute. See

Wisconsin v. Yoder (1972), 406 U.S. 205, 92 S.Ct. 1526. Further, the court noted

that the neglect was due to Mrs. Siefker’s mental condition, which it found

“tenuous at best.”

        {¶87} This is not simply a disagreement about religious beliefs. The court

found that these children were being retarded in their development to the point of

serious harm because they were not being given the basic education they need and

were being isolated from the world by being, essentially, locked away.

        {¶88} Although we do not find that the trial court’s decision was based

upon the infringement of religion but rather was based upon the mental health

issues of Mrs. Siefker and her husband’s unwillingness to protect his children,

many of Mrs. Siefker’s justifications for her actions regarding her children were

based upon her claim of individually held religious beliefs. Therefore, we elect to

address the Siefkers’ contention that their religious rights are being infringed

upon.



                                         -51-
Case No. 4-09-20, 21, 22, 23, 24 and 25


       {¶89} Throughout these proceedings, the Siefkers have likened their case

to that of the United States Supreme Court decision in Wisconsin v. Yoder.

Specifically, they assert that while the government has a compelling interest in

educating its citizenry, the court in this case has not utilized the least restrictive

means to advance this interest.

       {¶90} In Yoder, the United States Supreme Court held that Wisconsin’s

compulsory school attendance laws, requiring children to attend formal high

school to age sixteen, violated the Amish faith’s right to free exercise of religion.

Id.   In so doing, the Court noted the state’s power “to impose reasonable

regulations for the control and duration of basic education” due to its “high

responsibility for education of its citizens[.]” Id. at 213. However, the Court held

that “it must appear either that the State does not deny the free exercise of

religious belief by its requirement, or that there is a state interest of sufficient

magnitude to override the interest claiming protection under the Free Exercise

Clause.” Id. at 214.

       {¶91} Nevertheless, the Court found that “the very concept of ordered

liberty precludes allowing every person to make his own standards on matters of

conduct in which society as a whole has important interests.” Id. at 215-216.

Further, the Court noted that “activities of individuals, even when religiously




                                        -52-
Case No. 4-09-20, 21, 22, 23, 24 and 25


based, are often subject to regulation by the States in the exercise of their

undoubted power to promote the health, safety, and general welfare[.]” Id. at 219.

       {¶92} The Court went on to find that the Amish had sufficiently

demonstrated that their deep religious convictions pervaded and determined

virtually their entire way of life and was “not merely a matter of personal

preference, but one of deep religious conviction, shared by an organized group,

and intimately related to daily living.” Id. at 216. Thus, the Court held that

sending Amish children to high school rather than providing a vocational

education to them in order to prepare them to live in the Amish community

“contravenes the basic religious tenets and practice of the Amish faith, both as to

the parent and the child.”    Id.   In fact, the Court found that the undisputed

testimony of the experts presented by the Yoders established “almost 300 years of

consistent practice, and strong evidence of a sustained faith pervading and

regulating respondents’ entire mode of life” that supported the claim that

compulsory school attendance to age sixteen “would gravely endanger if not

destroy the free exercise of [the Yoders’] religious beliefs.” Id. at 219. Thus, the

Court held that the Amish children could not be compelled to attend school

beyond the eighth grade because the government’s interest at that point was

significantly diminished and there was a less restrictive alternative, i.e. the

vocational education provided by the Amish. Id. at 236.



                                       -53-
Case No. 4-09-20, 21, 22, 23, 24 and 25


       {¶93} The facts of this case are not similar to those in Yoder. The Siefkers

are not part of a community that has managed to remain in existence and steadfast

in its beliefs for over 300 years or even 3 years. The Amish did not attempt to

isolate their children from everything outside of their home. The Amish educate

their children to live in the Amish community. They do not change their beliefs

every day and, as the trial court noted, they recognize that their children can adjust

to different sets of rules in different places and they allow it to happen.

       {¶94} In contrast, the Siefkers have refused to think beyond their children’s

needs today and are doing very little to prepare them for a life outside of their

parents’ home, choosing to assume that the children will live with them until they

die and making no provisions for these children once their parents are deceased.

Further, they have denied the children their own right to a basic education in many

respects as well as the right to develop to their full potential due to the Siefkers’

refusal to permit any form of education that is not entirely “from the Bible” or

“Biblically approved,” which only Mrs. Siefker has the ability to determine.

       {¶95} Ohio has long followed the rationale of Yoder and other United

States Supreme Court precedent regarding balancing the government’s interest and

the individual’s right to freely exercise his religion. See e.g., State v. Whisner

(1976), 47 Ohio St.2d 181, 351 N.E.2d 750. In order to determine whether the

government has impermissibly infringed upon a person’s free exercise of religion,



                                         -54-
Case No. 4-09-20, 21, 22, 23, 24 and 25


a three-part test is applied: (1) are the religious beliefs truly held, (2) has the

government infringed upon the person’s constitutional right to the free exercise of

religion, and (3) if the first and second questions are answered affirmatively, has

the state demonstrated a compelling interest for its infringement which is done in

the least restrictive means. State v. Schmidt (1987), 29 Ohio St.3d 32, 34, 505

N.E.2d 627; Whisner, supra; see, also, State v. Bontrager (3rd Dist. 1996), 114

Ohio App.3d 367, 683 N.E.2d 126.

      {¶96} For example, in regards to the first prong, the test is “whether ‘a

given belief that is sincere and meaningful occupies a place in the life of its

possessor parallel to that filled by the orthodox belief in God.’ * * * [This]

satisfaction requires more than a personal or philosophical belief.” Bontrager, 114

Ohio App.3d at 371, 683 N.E.2d 126, quoting United State v. Seeger (1965), 380

U.S. 163, 166, 85 S.Ct. 850.

      {¶97} The evidence in the case sub judice was abundantly clear that Mrs.

Siefker’s beliefs, known only to her, were constantly changing and often carried

the appearance of being pre-textual in order to keep the children confined to her

home and under her exclusive control. While she steadfastly professed to believe

in the existence of God and Jesus Christ and that the original King James version

of the Bible was true, the “tenets” or “rules” of her faith were always in flux,

rarely remaining the same from day-to-day. For instance, one day something was



                                       -55-
Case No. 4-09-20, 21, 22, 23, 24 and 25


not sinful, the next day it was. Thus, it is difficult to determine what is truly held

because it could change the next day, the next week, or the next month.

Moreover, more than one person, including Laura Springer, Dr. Graves, and Mrs.

Siefker’s own mother, opined that these beliefs were intertwined with Mrs.

Siefker’s mental condition, particularly her OCD and anxiety issues. This renders

it nearly impossible to discern whether a particular position she has is based on her

religious beliefs, her mental condition(s), or a combination of the two. Further,

Mr. Siefker seems to follow whatever belief his wife has, rather than forming his

own belief system. Thus, determining whether he truly holds these beliefs is also

difficult, if not impossible.

       {¶98} In sum, we find that the trial court properly determined in this case

that the State has a compelling interest to educate its citizenry and prepare them

for the world beyond the one crafted by their parents, who are statistically more

likely to die before their children, and that the State also has a compelling interest

in not allowing children to be imprisoned or caged in their home due to the

irrational faults, habits, or fears of their parents.

       {¶99} We further conclude that the trial court in this case consistently

made every effort to respect the Siefkers’ claims of free exercise of their religion

and to balance the interests of the children and the interests of the State with those

claims only in the least restrictive means. However, the Siefkers persistently



                                           -56-
Case No. 4-09-20, 21, 22, 23, 24 and 25


refused to allow any balancing. In fact, in the end, Mrs. Siefker expressly stated

that she would not use any curriculum provided by the State even if she was

permitted to adapt it to conform to her religious beliefs, and only when the

Siefkers chose to disavow the court’s orders did the court then act to remove the

children.   Yet, even then, the court informed them that it would reconsider

protective supervision if they changed their minds. Accordingly, even assuming

arguendo the legitimacy of the Siefkers’ religious claims, the trial court did not

violate the Siefkers’ right to free exercise either by finding them dependent and

neglected or by granting temporary custody of the children to DJFS.

       {¶100}    For all of these reasons, both assignments of error are overruled,

and the judgments of the Common Pleas Court, Juvenile Division, of Defiance

County are affirmed.

                                                             Judgments Affirmed

PRESTON, J., concurs.

/jlr



WILLAMOWSKI, P.J., concurs in judgment only.

       {¶101}    I concur with the decision of the majority, but not necessarily

with the rationale. Therefore, I concur in judgment only.




                                       -57-
Case No. 4-09-20, 21, 22, 23, 24 and 25


       {¶102}    After determining that all six children were neglected and

dependent, the trial court, on June 30, 2009, initially placed the children back in

their home with protective supervision granted to DJFS.          Upon the parents

indicating that they would not follow the seven conditions the trial court placed

upon them in returning the children to the family home, the trial court changed

course and granted temporary custody of all six of the children to DJFS, but not

until August 1, 2009.

       {¶103}    I agree with the adjudication of dependency as to each of the six

children. I also agree with the disposition of temporary custody to DJFS as it

relates to the three oldest children, but note that it may have been premature as to

the three youngest children. Of the seven conditions, the first, second, sixth and

seventh pertained to the schooling for the three oldest children, all of mandatory

school age, all of whom had special needs. These four conditions needed to be

met within one month from their placement into temporary custody. The fifth

condition pertained to not changing doctors without notice and could readily have

been met by an order of protective supervision. The third and fourth conditions

pertained to the three youngest children, the five year old twins and the four year

old. These conditions related to their schooling, once they would, in the future, at

age 6, go to school; something which wasn’t going to happen for at least one to

two years from the date of the dispositional hearing.



                                        -58-
Case No. 4-09-20, 21, 22, 23, 24 and 25


      {¶104}     However, the appellants’ assignments of error only raised issues

concerning the juvenile court’s findings of dependency on appeal. They did not

appeal the trial court’s findings of neglect, nor the disposition granting temporary

custody of the children to DJFS. Therefore, I must concur with the decision of the

majority as to the findings of dependency of all six children and the resulting

granting of temporary custody of the children to DJFS.




                                       -59-